DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1-21 are pending in the present application and are under consideration in this office action.

Claim Objections & Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 15-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolly et al. (U.S. Pub. No. 2010/0121175), hereinafter “Jolly.”
Regarding claim 1, Jolly discloses a method to automatically align magnetic resonance (MR) scans for diagnostic scan planning (“methods for automatic femur segmentation and condyle line detection in 3D MR scans for alignment of High resolution MR.” [0002]):

identifying one or more initial landmarks in the 3D localizer image using a landmarking engine (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “processing the obtained 3D imaging data in a digital processor to determine two lines tangent to the bottom of the knee condyles in an axial and a coronal plane” [0005]);
identifying one or more main axes associated with the anatomical object based on the one or more initial landmarks (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “processing the obtained 3D imaging data in a digital processor to determine two lines tangent to the bottom of the knee condyles in an axial and a coronal plane” [0005]; “The plane orthogonal to the line found in Algorithm Step 2.1 and which crosses through the cartilage center point found in Algorithm Step 3.2 is considered be to an approximate plane of interest” [0044]; also see [0018]-[0019]);
registering the 3D localizer image to a canonical space based on the main axes associated to yield a registered 3D localizer image (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “automatically scanning the patient in response in a plane having the determined lines.” [0005]; “a transformation matrix to define a new scan 
applying the landmarking engine to the registered 3D localizer image to yield one or more updated landmarks (“a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 a, 14 c shown in FIGS. 7A and 7B define a plane than can be used to scan the knee at high resolution in its frame of reference, for best diagnosis by the physicians.” [0055]-[0058]); and
computing a plurality of reference points for performing an MR scan based on the one or more updated landmarks (“a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 

Regarding claim 10, Jolly discloses a steering engine is used to automatically (a) identify the main axis associated with the anatomical object (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “processing the obtained 3D imaging data in a digital processor to determine two lines tangent to the bottom of the knee condyles in an axial and a coronal plane” [0005]; “The plane orthogonal to the line found in Algorithm Step 2.1 and which crosses through the cartilage center point found in Algorithm Step 3.2 is considered be to an approximate plane of interest” [0044]; also see [0018]-[0019]) and (b) register the 3D localizer image to the canonical space based on the main axis (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “automatically scanning the patient in response in a plane having the determined lines.” [0005]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010] and [0026]-[0027]; “The plane orthogonal to the line found in Algorithm Step 2.1 and which crosses through the cartilage center point found in Algorithm Step 3.2 is considered be to an approximate plane of interest” [0044]).

Regarding claim 11, Jolly discloses obtaining a scan plan for the anatomical object based on the plurality of reference points (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more 

Regarding claim 15, Jolly discloses an article of manufacture for automatically aligning MR scans for diagnostic scan planning, the article of manufacture comprising a computer-readable, non-transitory medium holding computer-executable instructions for performing a method (“a method… processing the obtained 3D imaging data in a digital processor” Abstract; “methods for automatic femur segmentation and condyle line detection in 3D MR scans for alignment of High resolution MR.” [0002]):
identifying one or more initial landmarks in a 3D localizer image of an anatomical object using a landmarking engine (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “processing the obtained 3D imaging data in a digital processor to determine two lines tangent to the bottom of the knee condyles in an axial and a coronal plane” [0005]);

registering the 3D localizer image to a canonical space based on the main axis associated to yield a registered 3D localizer image (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “automatically scanning the patient in response in a plane having the determined lines.” [0005]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010] and [0026]-[0027]; “The plane orthogonal to the line found in Algorithm Step 2.1 and which crosses through the cartilage center point found in Algorithm Step 3.2 is considered be to an approximate plane of interest” [0044]);
applying the landmarking engine to the registered 3D localizer image to yield one or more updated landmarks (“a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method 
computing a plurality of reference points for performing an MR scan based on the one or more updated landmarks (“a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 a, 14 c shown in FIGS. 7A and 7B define a plane than can be used to scan the knee at high resolution in its frame of reference, for best diagnosis by the physicians.” [0055]-[0058]).

Regarding claim 16, Jolly discloses the article of manufacture uses a steering engine to automatically (a) identify the main axis associated with the anatomical object (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “processing the obtained 3D imaging data in a digital processor to determine two lines tangent to the bottom of the knee condyles in an axial and a coronal plane” [0005]; “The plane orthogonal to the line found in Algorithm Step 2.1 and which crosses through the cartilage center point found in Algorithm Step 3.2 is considered be to an approximate plane of interest” [0044]; also see [0018]-[0019]) and (b) register the 3D localizer image to the canonical space based on the main 

Regarding claim 17, Jolly discloses obtaining a scan plan for the anatomical object based on the plurality of reference points (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 a, 14 c shown in FIGS. 7A and 7B define a plane than can be used to 

Regarding claim 21, Jolly discloses a system for automatically aligning MR scans for diagnostic scan planning (“processing the obtained 3D imaging data in a digital processor” Abstract; “methods for automatic femur segmentation and condyle line detection in 3D MR scans for alignment of High resolution MR.” [0002]):
an MRI scanner configured to acquire a 3D localizer image of an anatomical object (“When imaging the meniscus and cruciate ligaments with MR scans, the usual plane selected is a transverse (axial) view… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis.” [0004]; “scanning a knee of a patient with medical imaging equipment to obtain 3D imaging data with such equipment” [0005]);
one or more computers (“processing the obtained 3D imaging data in a digital processor” Abstract):
identify one or more initial landmarks in the 3D localizer image using a landmarking engine (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “processing the obtained 3D imaging data in a digital processor to determine two lines tangent to the bottom of the knee condyles in an axial and a coronal plane” [0005]);
identify a main axis associated with the anatomical object based on the one or more initial landmarks (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “processing the obtained 3D imaging data in a digital processor to determine two lines tangent to the bottom of the knee condyles in an axial 
register the 3D localizer image to a canonical space based on the mam axis associated to yield a registered 3D localizer image (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “automatically scanning the patient in response in a plane having the determined lines.” [0005]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010] and [0026]-[0027]; “The plane orthogonal to the line found in Algorithm Step 2.1 and which crosses through the cartilage center point found in Algorithm Step 3.2 is considered be to an approximate plane of interest” [0044]);
apply the landmarking engine to the registered 3D localizer image to yield one or more updated landmarks (“a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 a, 14 c shown in FIGS. 7A and 7B define a plane than can be used to scan the knee at high resolution in its frame of reference, for best diagnosis by the physicians.” [0055]-[0058]); and

determining a scan plan based on the plurality of reference points (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 a, 14 c shown in FIGS. 
executing the scan plan for the anatomical object using the MRI scanner (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 a, 14 c shown in FIGS. 7A and 7B define a plane than can be used to scan the knee at high resolution in its frame of reference, for best diagnosis by the physicians.” [0055]-[0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly as applied to claim 1 above, and further in view of Steinbach et al. (“Magnetic resonance imaging of the elbow” 1997), hereinafter “Steinbach.”
Regarding claim 2, while Jolly discloses the anatomical object is a joint and the initial landmarks are each located at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of 
However, in the same field of endeavor, Steinbach teaches the anatomical object is an elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 3, while Jolly discloses the initial landmarks identify a ligament (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]), Jolly may not explictly disclose a medial collateral ligament. 
However, in the same field of endeavor, Steinbach teaches identifying a medial collateral ligament (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).


However, in the same field of endeavor, Steinbach teaches identifying a lateral collateral ligament (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 5, while Jolly discloses the initial landmarks identify a ligament (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]), Jolly may not explictly disclose an annular ligament.
However, in the same field of endeavor, Steinbach teaches identifying an annular ligament (“The proximal radioulnar joint is well seen in the axial plane... [t]he annular ligament surrounds the radial head” Steinbach, 3. Normal anatomy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 6, while Jolly discloses at least one of the main axes is located along an upper bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit 
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the humerus bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the femur and humerus) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 7, while Jolly discloses at least one of the main axes is located along a lower bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “lower plane within the tibia” [0009]), Jolly may not explictly disclose at least one of the main axes is located along the ulna bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the ulna bone connected at the joint of the elbow (“Axial images usually extend from the distal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the fibula/tibia and radius/ulna) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 8, while Jolly discloses at least one of the main axes is located along a lower bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “lower plane within the tibia” [0009]), Jolly may not explictly disclose at least one of the main axes is located along the radius bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the radius bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks 


Regarding claim 9, while Jolly discloses at least one of the main axes is located along the medial and lateral condyles of the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]), Jolly may not explictly disclose the joint is an elbow.
However, in the same field of endeavor, Steinbach teaches the joint is an elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the condyles) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly as applied to claim 1 above, and further in view of Zhang et al. (U.S. Pub. No. 2009/0093706), hereinafter “Zhang.”

However, Jolly may not explictly disclose multiplying the transformation matrix by a standard slice package to yield the scan plan.
However, in the same field of endeavor, Zhang teaches multiplying the transformation matrix by a standard slice package to yield the scan plan (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s disclosure of defining a scan plan using a transformation matrix based on the localizer scans with Zhang’s evidence and explicit teaching that defining a scan plan using a transformation matrix based on the localizer scans inherently and explicitly 

Regarding claim 13, Jolly may not explictly disclose the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system.
However, in the same field of endeavor, Zhang teaches the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system (“[t]he standard slice package includes a set of image slices with geometry descriptions to be acquired from the patient in a standard coordinate system.” Zhang, [0012]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s disclosure of defining a scan plan using a transformation matrix based on the localizer scans with Zhang’s evidence and explicit teaching that defining a scan plan using a transformation matrix based on the localizer scans inherently and explicitly entails multiplying a standard slice package provided in most if not all MR imaging systems as registration to a common coordinate system between a patient specific plane (personalized) and “a predefined slice package for a standard positioned patient [that] is generally available at most medical diagnostic centers” (Zhang, [0087]) is determined by a transform between the personalized slice plane and the standard slice planes as is ubiquitous in the art to yield predictable results of allowing users to tailor standard scan packages by calibrating/registering the coordinate system of the scan package with scans of the patient.

Regarding claim 14, Jolly discloses executing the scan plan for the anatomical object using an imaging device (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The extracted lines (shown in FIG. 7) define a plane. The MR equipment, in response to the defined plane, automatically scans the patient in the defined plane at high resolution in the knee frame of reference that is ideal for physicians to look at the knee and diagnose problems. The method determines from the extracted condyle lines a transformation matrix to define a new scan orientation (400) and a new scan is performed. The knee is then imaged in its frame of reference.” [0026]-[0027]; “Once the approximate location of the knee joint has been determined, the algorithm used by the method identifies the femur in order to precisely locate the condyle line” [0053]; “find the axial slice where the pit between the condyles is most prominent and determine the intercondyle line… The intercondyle lines 14 a, 14 c shown in FIGS. 7A and 7B define a plane than can be used to scan the knee at high resolution in its frame of reference, for best diagnosis by the physicians.” [0055]-[0058]).

Regarding claim 18, Jolly discloses the scan plan for the anatomical object is obtained by: calculating a transformation matrix based on the plurality of reference points (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “a transformation matrix to define a new scan orientation from the extracted condyle lines.” [0010]; “The 
However, Jolly may not explictly disclose multiplying the transformation matrix by a standard slice package to yield the scan plan.
However, in the same field of endeavor, Zhang teaches multiplying the transformation matrix by a standard slice package to yield the scan plan (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s disclosure of defining a scan plan using a transformation matrix based on the localizer scans with Zhang’s evidence and explicit teaching that defining a scan plan using a transformation matrix based on the localizer scans inherently and explictly entails multiplying a standard slice package provided in most if not all MR imaging systems as registration to a common coordinate system between a patient specific plane (personalized) and “a predefined slice package for a standard positioned patient [that] is generally available at most medical diagnostic centers” (Zhang, [0087]) is determined by a transform between the personalized slice plane and the standard slice planes as is ubiquitous in the art to yield predictable results of allowing users to tailor standard scan packages by calibrating/registering the coordinate system of the scan package with scans of the patient.

Regarding claim 19, Jolly may not explictly disclose the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system.
However, in the same field of endeavor, Zhang teaches the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system (“[t]he standard slice package includes a set of image slices with geometry descriptions to be acquired from the patient in a standard coordinate system.” Zhang, [0012]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s disclosure of defining a scan plan using a transformation matrix based on the localizer scans with Zhang’s evidence and explicit teaching that defining a scan plan using a transformation matrix based on the localizer scans inherently and explictly entails multiplying a standard slice package provided in most if not all MR imaging systems as registration to a common coordinate system between a patient specific plane (personalized) and “a predefined slice package for a standard positioned patient [that] is generally available at most medical diagnostic centers” (Zhang, [0087]) is determined by a transform between the personalized slice plane and the standard slice planes as is ubiquitous in the art to yield predictable results of allowing users to tailor standard scan packages by calibrating/registering the coordinate system of the scan package with scans of the patient.

Regarding claim 20, Jolly discloses executing the scan plan for the anatomical object using an imaging device (“A clinical technician could manually define this plane by following a specific procedure to identify the following landmarks… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis. It is desirable to have automated and reproducible precision planning by automatically determining this plane for precise scans.” [0004]; “a transformation matrix to define a new scan 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785